Citation Nr: 0118217	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  98 -10 735 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970, including service in the Republic of Vietnam from May 
3, 1969 to May 18, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran served on active duty from October 1968 to 
May 1970, including service in the Republic of Vietnam from 
May 3, 1969 to May 18, 1970.  

3.  The medical evidence of record includes diagnoses of PTSD 
by mental health care professionals.

4.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

5.  The veteran's accounts of in-service traumatic stressors 
has not been corroborated by the evidence of record, with the 
exception of his learning of the death of a friend, J.T.S.

6.  The medical evidence does not establish a link between 
the veteran's learning of the death of his friend, J.T.S., 
and current symptoms of PTSD.   

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will first 
recapitulate the evidentiary and procedural background of 
this case.  The Board will then briefly review the law and 
regulations pertinent to this case. Finally, the Board will 
proceed to analyze the issue on appeal and render a decision.

Evidentiary and procedural background

The veteran served on active duty from October 1968 to May 
1970, including service in the Republic of Vietnam from May 
3, 1969 to May 18, 1970.  

The veteran's service administrative records (DA Form 20 and 
201 file) show that after basic training, he went to Advanced 
Individual Training (AIT) at Fort Campbell, Kentucky, 
followed by completion of a nine-week training course in 
chemical equipment repair at Fort McClellan.  His military 
occupational specialty (MOS) was Chemical Equipment Repairman 
(54D).  He was assigned to Vietnam, and joined the 
Headquarters Company & Co. A, 704th Maintenance Battalion, 4th 
Infantry Division, on May 14, 1969.  He participated in the 
Tet 69 Counteroffensive and in the 11th Vietnamese Campaign.  
He departed Vietnam on May 18, 1970, and was honorably 
discharged as an overseas returnee.  The record shows that 
the veteran received no combat awards or decorations for 
valor; he did not receive the Purple Heart Medal.  


The veteran's service medical records are silent for 
complaints, treatment, findings or diagnosis of an acquired 
psychiatric disability during his period of active service.  
His service separation examination disclosed that his 
psychiatric evaluation was normal, and he denied having 
nightmares, depression, or nervous trouble of any sort.  

The veteran's medical history for approximately the next 
quarter century is unremarkable.

VA outpatient treatment records from the VAMC, Marion, dated 
from November 1994 to July 1996, show that the veteran was 
seen for complaints of depression, forgetfulness, mood 
changes and depression.  In August 1995, an adjustment 
disorder with depression, crying spells, and difficulty with 
memory was shown.  A diagnostic assessment in February 1996 
was major depression and PTSD.  In April 1996, pertinent 
diagnoses were Axis I: alcohol dependence, cannabis 
dependence, dysthymia, rule out PTSD, rule out learning 
disability; Axis II: personality disorder, not otherwise 
specified.

A VA hospital summary dated in December 1995 shows that the 
veteran was admitted after overdosing on Klonopin and Prozac, 
and recounted the onset of depression in 1990 following a 
series of personal reverses.  It was noted that he had been 
seen on an outpatient basis for four years, but had continued 
to drink, consuming a case of beer on weekends and receiving 
two DWI's.  

On admission examination, the veteran related, in pertinent 
part, that he served in the Republic of Vietnam as part of a 
base camp reaction force at Pleiku and at An Khe; that he 
participated in frequent day and night responses to enemy 
movements outside the perimeter of fortified areas and 
attacks with satchel charges; and that he participated in 
four to five day combat patrols.  He described having 
nightmares and flashbacks about seven times yearly, as well 
as emotional numbing.  His spouse stated that the veteran had 
nightmares and flashbacks about combat, was socially 
isolated, and avoided things that reminded him of Vietnam.  A 
psychological assessment resulted in diagnostic impressions 
of alcohol dependence, episodic; major depression, 
continuous; and PTSD.  Following detoxification, the veteran 
entered the Substance Abuse Treatment Program, but left 
against medical advice.  At the time of his irregular 
discharge, he appeared to be poorly motivated and minimizing 
his alcohol use.  The Axis I diagnoses were: alcohol 
intoxication, alcohol dependence, and alcohol-induced mood 
disorder, resolved.  

A VA hospital summary dated in January 1996, shows that the 
veteran was admitted with a diagnosis of major depression 
after discovering that his daughters were molested when they 
were young by a neighbor, who was in jail.  Mental 
examination was normal, and urine testing was positive for 
cannabinoid.  He was seen by the treatment team, and found to 
manifest feelings of despair, hopelessness, helplessness, and 
worthlessness.  An initial psychological assessment in 
January 1996 cited the veteran's statement that he began to 
drink heavily after returning from Vietnam and continuing to 
1982.  Another psychological assessment of the veteran in 
January 1996 noted the veteran's Vietnam service and showed 
diagnostic impressions of major depression, recurrent; PTSD; 
and alcohol dependence, episodic.  The diagnoses at discharge 
were major depression, PTSD, dependent personality disorder 
and possible alcohol and cannabis abuse.  

A disability report completed by the veteran in connection 
with his application for Social Security disability benefits 
in February 1996 cited disability from a nervous condition, 
depression, alcoholism, marijuana use, suicide attempts, 
avoidance of people, and not leaving his house for the last 
four months.  On an April 1996 evaluation for Social Security 
disability benefits, the veteran reported that he could not 
control his temper or tolerate stress.  

The veteran's claim for VA disability compensation benefits 
for PTSD, received at the RO in March 1996, cited symptoms of 
PTSD since he left service in 1970, with treatment commencing 
in December 1995.  


A November 1996 private psychological assessment cited the 
veteran's complaints of anxiety, feelings of helplessness, 
night terrors, insomnia, fits of rage, depression, anxiety, 
avoidance of people, and symptoms triggered by tree lines and 
helicopters, and described dreams about Vietnam and dead 
people.  

A VA report of neuropsychological assessment in January 1997 
indicated a history of Army training as a chemical warfare 
equipment repairman, his assignment as a base reaction force 
rifleman once he arrived in Vietnam, and his complaints of 
Vietnam-related nightmares four or five times a year.  
Psychological testing produced a diagnosis of generalized 
anxiety disorder.  

In response to the RO's letter requesting stressors to 
support his PTSD claim, the veteran submitted a January 1997 
statement in which he asserted that he served with the 704th 
Maintenance Battalion, 4th  Infantry Division, at An Khe, 
Vietnam; that he never served in maintenance but instead 
worked outside his MOS; that around May 10-12, 1970, less 
that two weeks before the end of his Vietnam service, a named 
friend with whom he served was killed while on patrol; and 
that he did not see his body, but "I did make the funeral".  

In a May 1997 letter, the veteran alleged that he served in 
combat and experienced exposure to gunfire at close range 
daily, and that his hooch and the one adjacent were blown up.  

A rating decision of August 1997 denied service connection 
for PTSD.  In essence the RO, relying on the veteran's 
service personnel records, concluded that he had served as an 
equipment repairman in Vietnam.  The RO further determined 
that sufficient stressor events were not present.  In 
particular, the RO noted that the veteran did not claim to 
have witnessed the death of his buddy.  In addition, the RO 
implied that the veteran's statement that he attended the 
funeral of his buddy was not consistent with the facts of 
record, since the veteran did not leave Vietnam until several 
weeks after his fiend's death.  The RO further observed that 
the veteran's contentions of daily exposure to weapons fire 
were inconsistent with his service records, which were 
negative for any participation in combat.  The veteran 
subsequently perfected an appeal of that decision.  

Records from the Social Security Administration (SSA), 
including an Administrative Law Judge decision, dated 
September 23, 1997, show that the veteran was determined to 
be entitled to disability benefits under the provisions of 
the Social Security Act due to depression, anxiety disorder, 
and PTSD based on Vietnam experiences.  

An October 1997 letter from the United States Armed Forces 
Center for Research of Unit Records (USASCRUR) confirmed that 
the veteran served in the Headquarters and Co. A, 704th 
Maintenance Battalion, 4th  Infantry Division, and that the 
individual named by the veteran served in his unit and was 
killed by hostile fire in Binh Dinh province on April 27, 
1970.  The record shows that the veteran departed Vietnam on 
May 18, 1970.

A November 1997 report of psychiatric status for the Indiana 
Department of Human Services cited the veteran's reported 
combat service in Vietnam, with several traumatic events, and 
current symptoms of PTSD which included depression, anxiety, 
suicidal thoughts, isolation, sleep disturbances, night 
terrors, and intrusive thoughts and feelings of Vietnam.  The 
diagnosis was PTSD, chronic, severe.  

A personal hearing was held in March 1999 before a RO Hearing 
Officer.  A transcript of the testimony is of record.  The 
veteran offered testimony about his claimed stressors while 
serving in the Republic of Vietnam, including mortar attacks, 
the destruction of his living quarters, wounds to members of 
his unit, the death of his previously named friend, and his 
reaction to those events.  He stated that there was no 
chemical weapons operation when he joined his unit and he 
knew nothing of maintenance, so he was assigned to the base 
reaction force and went out on patrols both at Pleiku and at 
An Khe.  He stated that he attended a unit memorial service 
for his slain friend, but did not leave Vietnam soon enough 
to attend his funeral at home.  He recounted nightmares of 
being on patrol in Vietnam and of driving a truck, of seeing 
his slain friend walking, and of stopping and getting out of 
the truck before awakening.  

Thereafter, the veteran underwent a VA psychiatric 
examination in April 1999.  The examination report cited the 
veteran's family, social, educational, marital, military, 
medical and employment history, and included detailed 
findings on mental status examination of the veteran.  The VA 
psychiatric examiner determined that the veteran did not meet 
the criteria for a diagnosis of PTSD.  The diagnoses were 
alcohol dependence, recurrent major depressive disorder, and 
dysthymia.

Supplemental Statements of the Case were provided to the 
veteran and his representative in May 1999 and in April 2000.  
In essence, the RO continued to deny the veteran's claim of 
entitlement to service connection for PTSD because, in its 
opinion, the veteran did not have PTSD due to stressors 
during service.

The veteran's accredited representative submitted an informal 
hearing presentation to the Board in May 2001.  In essence, 
the veteran's representative suggested that the Board reject 
the conclusion of the April 1999 examiner that a diagnosis of 
PTSD did not exist in light of a number of diagnoses of PTSD 
of record.  The representative also stated that application 
of the Veterans Claims Assistance Act of 23000 was moot and, 
if not, its application was waived.  

Relevant law and regulation

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2000); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2000).  

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the 
enemy.  The issue must be resolved on a case-by-case basis, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence.  VAOPGCPREC 12-99 
(Oct. 18, 1999).  

Service connection - PTSD

Specific VA regulations pertain to service connection for 
PTSD.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD. In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994). If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran. A non-
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  Conversely, a combat veteran's claim 
cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element. By "clear and convincing" is meant that 
there is a "reasonable certainty of the truth of the fact in 
controversy." See Vanerson v. West, 12 Vet. App. 254 (1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994). The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).
Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

The record shows that upon receipt of the veteran's claim for 
service connection for PTSD in March 1996, his service 
medical and administrative records were requested by the RO.  
The veteran was notified by RO letters of January 28, 1996, 
and September 26, 1996, of the requirements for establishing 
PTSD, including a diagnosis and evidence of an in-service 
stressor, and was asked to submit evidence of such a stressor 
while on active duty.  Upon receipt of the veteran's stressor 
statement, the RO submitted that statement and the veteran's 
complete active service documentation to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for verification of the stressor stories.  The Board's review 
of the record shows that the RO has obtained the veteran's 
complete service medical and administrative records, all 
private and VA medical evidence identified by the veteran, 
and all medical evidence relied upon by the Social Security 
Administration (SSA) in granting disability benefits to the 
veteran.  In addition, the veteran was afforded a personal 
hearing on March 11, 1999, before an RO Hearing Officer, and 
underwent a comprehensive VA psychiatric examination on April 
5, 1999.  

At the time of the rating decision of August 1997 which 
initially denied the veteran's claim for service connection 
for PTSD, and following the rating decision of May 1999 which 
confirmed that decision, the veteran and his representative 
were informed of those determinations by RO letters, with 
copies of the rating decisions, which notified him of the 
issue addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the reasons and bases 
for the decision, his right to appeal those determinations 
and to have a personal hearing, and the time limit in which 
to do so.  Following receipt of his notice of disagreement, 
the veteran was provided a statement of the case on October 
2, 1997, which notified him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, the 
reasons and bases for the decision, his responsibility to 
submit evidence to support his claim, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent 
and specific to his claim.  Following receipt of additional 
evidence and issuance of the May 1999 rating decision, a 
supplemental statement of the case was issued on May 5, 1999, 
which notified him of the issue addressed, the additional 
evidence considered, the adjudicative actions taken, the 
decision reached, and the reasons and bases for the decision.  
After receiving the complete medical records relied upon by 
the SSA, another supplemental statement of the case was 
issued on April 29, 2000, 1999, which notified him of the 
issue addressed, the additional evidence considered, the 
adjudicative actions taken, the decision reached, and the 
reasons and bases for the decision.  In addition, the May 
2001 informal hearing presentation by the veteran's service 
organization representative states that the evidence of 
record is sufficient to grant the benefit on appeal, and 
waives application of VCAA 2000.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decisions, 
statement of the case, supplemental statements of the case, 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The appellant 
has not referenced any evidence which might aid his claim and 
which has not been obtained, or asked that any additional 
evidence be obtained.  Indeed, in the May 2001 informal 
hearing presentation, the veteran's accredited representative 
specifically stated that "application of the Veterans Claims 
Assistance Act is moot; and if not, its application is hereby 
waived."  

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991), § 5103A(a)-(d), effective November 9, 2000.  The RO 
has obtained medical evidence from all sources identified by 
the veteran, requested verification of his in-service 
stressors from the appropriate agency, afforded the veteran a 
personal hearing in March 1999, and provided a VA psychiatric 
examination in connection with his claim in April 1999.  All 
relevant evidence necessary for an equitable disposition of 
the instant appeal has been obtained by the RO, and VA's duty 
of notification to the claimant of required information and 
evidence and its duty to assist a claimant in obtaining all 
evidence necessary to substantiate his claims have been fully 
met.  On appellate review, the Board sees no areas in which 
further development might be productive.

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran);  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Discussion

As discussed by the Board above, in order for service 
connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) combat 
status or, if combat status is not found, credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

(1)  Diagnosis of PTSD

The factual background reported above makes it clear that 
there have been a number of psychiatric diagnoses proffered 
since 1994, including PTSD.  The most recent psychiatric 
evaluation of the veteran, in April 1999, did not identify 
PTSD.  That evaluation was relied upon, to some degree, by 
the RO in denting the veteran's claim.  See, e.g., Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless the claimed disability currently exists]. 

The veteran's representative urges to Board to look at the 
entire record, which includes a number of diagnoses of PTSD, 
and to apply the benefit of the doubt rule.  The Board agrees 
that this is the correct course of action with respect to the 
question of whether PTSD exists.  There are a number of 
diagnoses of PTSD, along with a number of other psychiatric 
diagnoses, in the record.  The Board believes that the 
evidence is in equipoise as to this question and  accordingly 
will apply the benefit of the doubt rule, 38 U.S.C.A. § 5107 
and 38 C.F.R. § 3.102.  Accordingly, the requirements of the 
first leg of 38 C.F.R. § 3.304(f), a diagnosis of PTSD, has 
been met.    

(2)  Combat status or corroboration of stressors  

The next questions which must be resolved in this decision 
are whether the veteran is a combat veteran and, if not, 
whether he sustained a qualifying stressor within the 
requirements of 38 C.F.R. § 3.304(f).  Without combat status 
or corroboration of a qualifying stressor, the matter of the 
validity of a diagnosis of PTSD is irrelevant.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]. 

(i.) Combat status

The record shows that the veteran was assigned to the 
Headquarters Company & Co. A, 704th Maintenance Battalion, 4th 
Infantry Division, Republic of Vietnam, on May 14, 1969.  
There are no medals or awards indicative of combat status in 
the official records and there is no evidence in the official 
records that the veteran was assigned to any other unit or 
performed any other duty other than his MOS.   

Applying the directives of the Zarycki decision, which have 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  Although the veteran 
served in Vietnam, his military personnel and medical records 
do not indicate that he participated in combat.  The veteran 
is not in receipt of decorations or awards suggestive of 
combat status.  Although his DD form 214 shows that he was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between January 1, 1961 and August 14, 1974.  See Manual of 
Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990).  The Vietnam Service Medal 
awarded to the veteran was awarded to all members of the 
Armed Forces of the United States serving at any time between 
July 4, 1965, and March 28, 1973, in Thailand, Laos, or 
Cambodia or the airspace thereover in direct support of 
operations in Vietnam.  Id. at 6-1.  Similarly, a Republic of 
Vietnam Campaign Medal was awarded to all service personnel 
within the cited theater, and it is not determinative of 
combat participation.  See Army Regulation 672-5-1, 28.  

The veteran's service personnel records indicate that he did 
not have a combat-related military occupational specialty, 
and he did not serve in a position while in Vietnam where he 
would have expected to have been exposed to combat.  The 
veteran was trained as an equipment repairman.  Although the 
veteran has related that he was exposed to enemy fire on a 
daily basis, there is no evidence to support any finding that 
the veteran was ever exposed to combat.  

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) [all for 
the general proposition that service department findings 
relative to an individual's service are "binding on the VA 
for the purposes of establishing service in the U.S. Armed 
Forces"].  In this matter, there is no reason to question the 
appellant's military service records as to their accuracy.  
Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).  These 
records  indicate that the appellant served as an equipment 
repairman in Vietnam, and do not indicate that he 
participated in or was exposed to any combat-related 
activity.  

The Board is of course aware that the veteran claims to have 
served outside of his MOS and that "I served in combat and  
experienced exposure to close range gunfire daily."  
[Statement of veteran dated May 28, 1997.]  As discussed 
above, it is the Board's responsibility to evaluate the 
credibility and probative value of proffered evidence in 
relation to the record in its whole.  See, e.g., Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  The Board places very little weight on the veteran's 
self-serving statement of constant combat, which were made 
many years after he left Vietnam.  Not only may the veteran's 
memory be dimmed with time, but self interest may play a 
role.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  The 
Board finds that the veteran's statements are outweighed by 
his official service records, which are devoid of reference 
to participation in combat.

There is no evidence, aside from the veteran's own 
statements, which indicates or even suggests that he 
participated in combat.   Credible supportive evidence of 
combat experience is accordingly lacking in this case.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994). 

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat in Vietnam.  See VAOPGCPREC 12-99, (October 18, 
1999) [holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis].

(ii.)  Corroboration of stressors

In order to grant service connection for PTSD to a non-combat 
veteran, such as the appellant in this case, there must be 
credible evidence to support the veteran's assertion that the 
stressful event occurred.  The Board emphasizes that a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

As is alluded to above, if the claimed stressor is not 
combat-related, "the veteran's lay testimony regarding in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence'," Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see also Kessel, supra.

In this case, traced to its roots, the sole source of the 
veteran's reported stressors, with one exception, is the 
veteran himself.  Despite the efforts of the RO to obtain 
specific information from the veteran, there has been 
obtained no credible evidence to substantiate the veteran's 
claimed stressors.  With one exception, there is no 
corroboration of any of the veteran's claimed stressors, 
largely because the veteran has not provided VA with 
sufficient detail to attempt to corroborate these claimed 
stressors.  He has, instead, merely proffered vague and 
general statements concerning his alleged participation in 
combat.

The Board notes that there is one incident which has been 
confirmed, namely the death of the veteran's friend, J.T.S.  
The official records verify that the soldier in question was 
in fact killed in action when the veteran was in Vietnam and 
that they both were assigned to the 4th Infantry Division. 
This is the only corroborated stressor in the record. 

(3)  Causal nexus
 
It remains to be decided whether there is medical evidence of 
a causal nexus between symptoms of the veteran's currently 
diagnosed PTSD and the corroborated in-service stressor, the 
death of his friend, J.T.S.

As was noted by the RO, the veteran was not with J.T.S. when 
he was killed.  He did not witness the incident.  The veteran 
did not see the body of J.T.S.  The veteran reported only 
that he had heard about the incident and had attended a 
memorial service for J.T.S.   

The Board has reviewed the medical evidence of record.  There 
is no medical evidence which provides a link between the 
veteran's learning of his friend's death and symptoms of his 
diagnosed PTSD.  The diagnoses of PTSD in the record appear 
to be based on the veteran's general allegations of combat 
experiences in Vietnam, which as indicated above have been 
discounted by the Board as not being corroborated.  The only 
corroborated stressor, the death of the veteran's friend, has 
not been implicated in his PTSD.  Of particular interest is 
the report of the April 1999 VA examination.  The veteran 
discussed the death of J.T.S. in some detail (it was 
mentioned on several different pages of the examination 
report).  However, the examiner did not appear to ascribe 
much significance to the event, in his concluding remarks 
merely stating "He did not witness his buddy, [J.T.S.], when 
he was killed."     

In short, the only corroborated stressor, learning of the 
death of his friend, has not been linked to the veteran's 
PTSD.  As indicated above, the diagnoses of PTSD which have 
been made appear to have been due to the veteran's reports of 
combat experiences which have not been corroborated.

Additional comments

The Board is aware that the decision of the Social Security 
Administration awarding benefits to the veteran was based in 
part of a finding of PTSD based on the veteran's reported 
experiences in Vietnam.  Cf. Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA disability compensation benefits].  However, 
decisions by the Social Security Administration are not 
controlling for VA determinations.  See Damrel v. Brown, 6 
Vet. App. 242, 246; Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  As discussed in detail above, absent a link 
between a corroborated stressor and the diagnosis of PTSD, 
the veteran's claim fails.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for PTSD is denied.   



		
	Barry  F.  Bohan
	Member, Board of Veterans' Appeals



 

